CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 1 Of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
THE WEINSTEIN COMPANY HOLDINGS LLC, et al.,1 Case No. 18~10601 (l\/IFW)
Jointly Administered
Debtors.

 

 

MOTION OF TELE MUNCHEN FOR THE EXPEDITED ENTRY OF AN ORDER:
GRANTING RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362(d)(1)
NUNC PRO TUNC T() JANUARY 3, 2019 TO ALLOW PROVISION OF NOTICE OF

TERMINATION AND TERMINATION OF ITS AGREEMENTS WITH THE DEBTORS

Tele l\/lunchen Fernsch GmbH & Co. Produl<tionsgesellschaft (“Tele Munchen”) hereby
moves the Court '(the “Mption”) for the entry of an order, substantially in the form attached
hereto, granting relief from the automatic stay under ll U.S.C. §362(d)(l) nunc pro tunc to
January 3, 20l9 to allow immediate termination of its agreements With the above-captioned
debtors and debtors in possession (the “l_)e_b_t_<L§”). In support of the Motion, Tele Munchen

represents as follows:

JURISDICTION

l. This Court has jurisdiction over this l\/Iotion pursuant to 28 U.S.C. § 1334 and the
Amendea’ Slandz'ng Order of Reference from the Unitea’ Sl‘ates Dz`strict Courtfor the Dz'stricz‘ Of
Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b).
Venue is proper in this Court pursuant to 28 U.S.C. §§ l408 and 1409. The statutory predicates

for the relief sought herein are ll U.S.C. §§ 362 and 365.

 

1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are

(3 837), The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, Which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
numbers is not provided herein. A complete list of such information may be obtained on the Website of the Debtors’
claims and noticing agent at http://dm.epiql l .com/twc.

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 2 Of 10

BACKGROUND

2. Weinstein Global Film Corp. (“Weinstein Global”), one of the Debtors, and Tele
l\/Iunohen are parties to several contracts under which Tele Munchen agreed to distribute The
Current War, an unreleased Weinstein film, in Germany and other countries (collectively, the
“CW Contracts”).2 The CW Contracts include the lnternational Distribution Deal l\/Iemo, dated
as of November 23, 2015 (the “Distribution Agreemen ”), between Weinstein Global and Tele
l\/Iunchen (as amended by letter agreement dated as of December 10, 2016), which is attached
hereto as Exhibit 1. Under the Distribution Agreement, Tele Munchen agreed to pay Weinstein
Global the sum of $3,000,000 in periodic payments for the distribution rights to the film.

3. The CW Contracts also include a Notice of Assignment, dated as of February l,
2017 (the “Assignment”), between Tele Munchen, Weinstein Global, Film Finances, lnc., and
l\/IUFG Union Bank, N.A. (“Union Banl<”), which is attached hereto as Exhibit 2. Under the
Assignment, Weinstein Global assigned to Union Bank the right to receive Tele Munchen’s
payments under the Distribution Agreement.3

4. Tele l\/lunchen contends that the continuing scandal involving Harvey Weinstein’s
sordid, criminal behavior has destroyed the value of the film and the CW Contracts. Among
other things, Tele Munchen believes that the CW Contracts are subject to rescission for, among
other things, fraudulent inducement and failure of consideration

5. Nevertheless, the CW Contracts were designated for possible assumption and
assignment by the Debtors in connection with the sale of substantially all their assets to Lantern

Entertainment LLC (“Lantern”), In particular, the Debtors have filed two notices with lists of

 

2 As used in this Motion, “CW Contracts” also includes any other contracts that relate to The Current Wa)*

and to which Tele Munchen and any of the Debtors are parties

3 Tele Munchen understands that, in connection with the Debtors’ sale of their assets, Union Bank may have
assigned its interest to Sun Trust Bank and that Film Finances may no longer be involved in the transaction But
Tele Munchen has not received formal notice of these developments

2

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 3 Of 10

contracts and leases for “potential” assumption and assignment to Lantern, The first Notice was
filed on April l3, with a list of contracts in an Exhibit l (the “First List”). On April 20, the
Debtor filed a second notice, with a second EXhibit I (the “Second List”). The First List includes
seven Weinstein Global contracts that identify Tele Munchen as the counterparty (## 7512-
7518). The Second List includes another four contracts (## 15530-15533). While neither the
Debors nor Lantern have ever identified the enumerated contracts by name or clarified the
projects that they relate to, Tele Munchen assumes that some of them must relate to The Current
War.

6. On April 30, 2018, Tele Munchen filed its limited objection to the Debtors’ bid
procedures and sale motion [D.l. 574] (the “Ob]'ection”), which challenged the Debtors ability to
assign the CW Contracts free and clear of Tele Munchen’s rights and defenses under such
agreements, including among other things, that the CW Contracts are subject to rescission for
fraud and failure of consideration As of the filing of this l\/Iotion, the Objection remains
unresolved and is scheduled for the omnibus hearing on January 8, 2019, at 10:30 a.m.

7. Because the Objection remains unresolved, the Debtors remain the counterparties
to the CW Contracts.

8. Under the Distribution Agreement, Weinstein Global was required to provide
Tele Munchen with a notice of availability for certain “Initial Materials” relating to The Current
War (the “Notice of Availability”) no later than December 3 l, 2018 (the “Outside NOD Date”)4.
The “Initial Materials” include a print of the film “suitable for screening in theaters.”5

9. Within l0 days after receipt of the Notice of Availability, Tele Munchen was

obligated to pay 75% of the 83 million fee to Weinstein Global. Under the Assignment, in turn,

 

See Distribution Agreement, p. l (“Term”) (defining “Outside NOD Date”).
Ia’. Exhibit l (“Delivery Materials”), item B.2.
3

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 4 Of 10

the Notice of Availability triggered the “Bonded Delivery Procedures” set forth in Article 2 of
EXhibit A to the Assignment. The Assignment further provided that once “Bonded Delivery”
has been completed, Tele Munchen is obligated to pay $2,250,000 to Union Bank within ten
days.6 Bonded Delivery also triggers a number of other obligations of Tele Munchen under the
CW Contracts.

lO. Thus, Weinstein Global’s delivery of the Notice of Availability by the Outside
NOD Date-»December 3l, 2108»-was a condition precedent to Tele Munchen’s payment
obligations under both the Distribution Agreement and the Assignment,

ll. As of the filing of this Motion, the Outside NOD Date has passed, and the
Debtors have not provided the Notice of Availability. As explained below, the Debtors failure to
deliver a timely Notice of Availability has resulted in a failure of this condition precedent, which
entitles Tele Munchen to terminate the CW Contracts.

l2. The Distribution Agreement provides that if Weinstein Global fails to deliver the
Notice of Availability by the Outside NOD Date, Tele l\/Iunchen may terminate the Distribution
Agreement. Tele Munchen must advise Weinstein Global of its intention to do so within ten
days (that is, within ten days of December 31, 2018-~or no later than January 10, 2019).

l3. But for the automatic stay imposed by ll U.S.C.§ 362, Tele Munchen would send

an unconditional notice of termination to Weinstein Global immediately

 

6 See Distribution Agreement, p. 2 “(Payment and Allocation of Guarantee”) (75% of 83 million guarantee
due within lO days after delivery of “initial Materials”); Assignment p.l, Recital B(3) (82,250,000 due within 10
days of Bonded Delivery; i‘d. Exhibit 2 (“Bonded Delivery” means, in part, delivery of Notice of Availability to
Distributor of specified materials). ~

4

Il\/IPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 5 Of 10

14. The effect of terminating the Distribution Agreement is to cancel all of Tele
Munchen’s rights and obligations with respect to The Carrent War and to entitle Tele Munchen
to a return of all funds previously paid to Weinstein Global.7

15. The Debtors may contend that they duly sent to Tele Munchen a Notice of
Availability, dated March 19, 2018 (the “March NOA”). But that contention is meritless for at
least two reasons. First, the March NOA included several cost items not provided for in any of
the CW Contracts or in the past practice between Tele Munchen and the Debtors. Tele Munchen
promptly advised the Debtors of those defects in the l\/Iarch NOA.

16. Second, and more important, Tele Munchen has been advised that portions of The
Carrent War have been re~shot and re~edi'ted. ln other words, T he Carrent War in its final form
is not available today. lt follows that any “Notice of Availability,” sent ten months ago and
purporting to make available a print “suitable for digital screening in theaters,” could not
possibly be effective

l7. As more fully explained in the Objection, Tele Munchen would never have
entered into the CW Contracts if it had known of the looming Harvey Weinstein scandal. Tele
Munchen believes that it was fraudulently induced to enter into the CW Contracts and that,
because the scandal has eviscerated the value of films bearing the Weinstein name, there has
been a complete failure of consideration But those arguments aside, the Debtors’ inability to
deliver a timely Notice of Availability relieves Tele Munchen of its obligations under the CW
Contracts Tele Munchen bargained for a fixed deadline by which the Notice of Availability

would be delivered and has now been deprived of the benefit of that bargain Thus, immediate

 

7 Distribution Agreement, Exhibit 2, l(B). Tele Munchen paid $600,000 to Weinstein Global before the
Harvey Weinstein scandal broke.

5

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 6 Of 10

relief from the automatic stay is appropriate to permit Tele Munchen to terminate the CW

Contracts, in accordance with the terms of the Distribution Agreement

RELlEF REOUESTED

18. This l\/lotion seeks the entry of an order granting relief from the automatic stay
under 11 U.S.C. § 362(d)(l) nunc pro tunc to January 3, 2019 so that Tele Munchen can
immediately give notice of termination to the Debtors pursuant to the CW Contracts and to
terminate the CW Contracts Further, to the extent relief from the automatic stay is required to
permit Tele Munchen to send a notice of termination of the CW Contracts to any other party,
including Union Bank or Lantern, Tele Munchen also seeks relief from the automatic stay to

send such notices

BASIS FOR RELIEF

A. Tele Munchen Is Entitled to Relief from the Automatic Stay to Terminate the CW
Contracts Under § 362(d).

19. Section 362(d)(1) provides that a court shall, upon request of a party in interest
and after notice and a hearing, grant relief from the stay “for cause.” 11 U.S.C. §362(d)(1).
“Section 362(d)(1) does not define ‘cause,’ leaving courts to consider what constitutes cause
based on the totality of the circumstances in each particular case.” Baldino v. Wz'lson (In re
Wilson), 116 F.3d 87, 90 (3d Cir. 1997) (citation omitted).

20. “lt is well settled that the Bankruptcy Code neither enlarges the rights of a debtor
under a contract, nor prevents the termination of a contract by its own terms.” In re Carroll, 903
F.2d 1266, 1271 (9th Cir. 1990) (quotation and citation omitted); accord Folger Adain Sec., Inc.
v. DeMatteis/MacGregor, J.V., 209 F.3d 252, 267 (3d Cir. 2000) (noting the “fundamental
principle of the Code that the estate succeeds only to the nature and rights of the property interest

that the debtor possessed pre-petition”) (quotation and citation omitted).

6

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 7 Of 10

21. l\/Ioreover, in determining whether cause exists to grant relief from the stay,
courts have considered the legislative history of Section 362, which provides, in pertinent part,
that “[g]enerally, proceedings . . . involving postpetition activities of the debtor, need not be
stayed because they bear no relationship to the purpose of the automatic stay, which is debtor
protection from his creditors.” In re Rahin, 53 B.R. 529, 530-531 (Bankr. D.N.J. 1985)
(quoting H.R. Rep. No. 595, 95th Cong., lst Sess., p. 34344 (1977)).

22. Here, cause exists to grant Tele Munchen relief from the stay to immediately
terminate the CW Contracts because the Debtors are in material and substantial breach due to
their failure to satisfy a condition precedent under the CW Contracts. This breach has occurred
postpetition

23. As explained in Folger Adam Sec., supra the estates’ rights under the CW
Contracts are no greater than the pre-petition Debtors. Pre~petition, the Debtors were obligated
to deliver a valid Notice of Availability no later than December 31, 2018. Nothing in the
Bankruptcy Code extends that deadline post-petition, or absolves the Debtors’ failure to meet it.
Absent the automatic stay, Tele Munchen would have an absolute right to send a notice of
termination to the Debtors. The Court should lift the automatic stay to permit Tele Munchen to
send that notice immediately, and for the reasons set forth below, to make it effective nunc pro
tunc.

24. ln light of the continuing prejudice to Tele Munchen, it is respectfully requested

that the stay of any order granting this Motion under Fed. R. Bankr. P. 4001(a)(3) be waived.

ll\/IPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 8 Of 10

B. Relief from the Automatic Stay Should Be Granted Nune Pro T unc to January 3,
2019.

25.. Tele Munchen intends to send a termination notice to the Debtors
contemporaneously with the filing of this l\/Iotion.8 To ensure that any untimely Notice of
Availability does not undo the effectiveness of the termination notices that Tele Munchen
intends to send, the relief requested in this l\/lotion should be granted nunc pro tunc to the day
that it is filed.

26. Although this Motion does not arise in the context of the rejection of a lease
pursuant to section 365(0), the case law permitting nunc pro tunc rejection of leases provides
helpful guidance to the relief sought here. In particular, courts have authorized retroactive
rejection of executory contracts and unexpired leases based on the equities of the circumstances
See In re Chi-Chi"s, Inc., 305 B.R. 396, 399 (Bankr D Del. 2004) (acknowledging that a
bankruptcy court may approve a rejection retroactive to the date the motion is filed after
balancing the equities in the particular case); In re Flelnz`ng Cos, 304 B.R. 85, 96 (Bankr D Del.
2003) (stating that rejection has been allowed nunc pro tunc to the date of the motion or the date
the premises were surrendered). See also Thz`nkz'ng Machi`nes Corp. v. Mellon Fz`nancz'al Servs.
Corp. (In re Thz'nking Mac'hz`nes Corp.), 67 F.3d 1021, 1028 (lst Cir. 1995) (finding that, “[i]n
the section 365 context, this means that bankruptcy courts may enter retroactive orders of
approval, and should do so when the balance of equities preponderates in favor of such
remediation”).

27. Moreover, courts that have permitted retroactive rejection generally have
permitted rejection of an executory contract or unexpired lease to be effective as of the date on

which the nondebtor party to the executory contract or unexpired lease was given definitive

 

The termination notice will state that it is subject to the Court’s approval of this l\/Iotion.
8

IMPAC 6035194v,2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 9 Of 10

notice of the debtor’s intent to reject. See, e.g., In re FLYz`, Inc., Case No. 05~20011 (l\/IFW)
(Bankr. D. Del. Aug. 21, 2006); In re Loewen Group Intl, Inc., Case No. 99-1244 (NW) (Bankr.
D. Del. Aug. 18, 2000) (authorizing rejection of a nonresidential real property lease effective as
of the date of the filing of the rejection motion); In re linperial Home Decor Group, [nc., Case
No. 00~19 (l\/IFW) (Bankr. D. Del. Feb. 25, 2000) (authorizing rejection nunc pro tunc of car
lease as of the date the car was returned to the lessor).

28. The Debtors are receiving unequivocal notice of Tele Munchen’s intention to
terminate the CW Contracts, both through the l\/lotion and through the notices of termination to
be provided therewith More importantly, the Debtors failure to satisfy the condition precedent
of providing a timely Notice of Availability was solely within their control. lf the order is not
given nunc pro tunc effect, arguably any termination notice subsequently sent by Tele Munchen
would not be timely (that is, not within ten days after the Outside NOD Date). Thus, the equities

here overwhelming favor granting the Motion on a nunc pro tunc basis

NOTICE

29. Notice of this l\/lotion has been provided to (i) the Office of the United States
Trustee for the District of Delaware; (ii) counsel for the Debtors; (iii) counsel for Lantern; (iv)
counsel for the Official Committee of Unsecured Creditors; (v) counsel for the DIP Lenders; (vi)
counsel for Union Bank; and (vii) those persons who have requested notice pursuant to Rule
2002 of the Federal Rules of Bankruptcy Procedures. Tele Munchen respectfully submits no

other or further notice need be provided.

IMPAC 6035194v.2

CaSe 18-10601-|\/|FW DOC 1930 Filed 01/03/19 Page 10 Of 10

WHEREFORE, Tele Munchen respectfully requests that the Court enter an order,
substantially in the form attached hereto, (i) granting relief from the automatic stay under ll
U.S.C. § 362(d)(l) nunc pro tunc to January 3, 2019 so Tele Munchen can give notice of
termination of the CW Contracts to the Debtors and terminate the CW Contracts, (ii) to the
extent necessary, granting relief from the automatic stay under ll U.S.C. § 362(d)(l) nunc
pro tunc to January 3, 2019 so Tele Munchen can give notice of termination of the CW
Contracts to any other entity and (ii) granting Tele Munchen such other and further relief as is

just and proper.

Dated: January 3, 2019 P()TTER ANDERSON & CORR()ON LLP
Wilmington, Delaware

/s/Jererni) W. Ri)an

Jeremy W. Ryan (DE Bar No. 4057)

R. Stephen l\/lcNeill (DE Bar No. 5210)

D. Ryan Slaugh (DE Bar No. 6325)

1313 N. Market Street, Sixth Floor

Wilmington, DE 19801

Telephone: (302) 984-6000

Facsimile: (302) 658-1192

Email: jryan@potteranderson.com
rmcneill@potterandersoncom
rslaugh@potteranderson.com

~and-

VALLE MAKOFF LLP

Jeffrey B. Valle, Esq.

Peter Clapp, Esq.

11911 San Vicente Blvd., Suite 324
Los Angeles, CA 90049
Telephone: (310) 476-0300

Email: jvalle@vallemakoff.com

Counsel to Tele Munchen Fernsch Gran & Co.
Produkn'onsgesellschaft

10

Il\/IPAC 6035194v.2

